Citation Nr: 0213319	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  02-01 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the appellant's claim of entitlement to recognition as 
the veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to December 
1942.  He died in July 1995, and the appellant is seeking 
recognition as his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2001 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the claim.  

The RO previously denied the appellant's claim in March 1999, 
and the appellant did not appeal.  However, the RO appears to 
have made an implicit determination that new and material 
evidence had been submitted to reopen this claim, in that 
they only addressed the merits of the underlying claim.  
Despite this implicit determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim. Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The appellant provided testimony at a personal hearing before 
the undersigned Board Member in July 2002, a transcript of 
which is of record.





FINDINGS OF FACT

1.  In March 1999, the RO determined that the appellant was 
not entitled to recognition as the veteran's surviving spouse 
for VA purposes.  The appellant was informed of this 
decision, including her right to appeal, and she did not 
appeal.

2.  The additional evidence submitted to reopen the 
appellant's claim of entitlement to recognition as the 
veteran's surviving spouse for VA purposes bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The evidence on file includes a marriage license which 
reflects that the veteran and the appellant were married in 
April 1975.  However, the record also reflects that the 
appellant was married to another man at that time, whom she 
did not divorce until April 1978.

4.  The appellant has testified that she was unaware that she 
had not obtained a valid divorce from her previous husband at 
the time she married the veteran, and that following her 
April 1978 divorce she continued to live with the veteran in 
a husband-and-wife relationship.

5.  The appellant has submitted two lay statements which 
reflect that she and the veteran held themselves out as 
husband and wife.






CONCLUSIONS OF LAW

1.  The March 1999 decision denying recognition of the 
appellant as the veteran's surviving spouse for VA purposes 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998 & 2001).

2.  New and material evidence having been submitted to reopen 
the appellant's claim of entitlement to recognition as the 
veteran's surviving spouse for VA purposes, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The appellant is entitled to recognition as the veteran's 
surviving spouse for VA purposes.  38 U.S.C.A. §§ 101(3) and 
(31), 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.102, 3.205 (2001); VAOPGCPREC 58-91; Tex. Fam. 
Code § 1.91(a)(2) (1994); VA Adjudication Procedure Manual, 
M21-1, Part III, § 6.08(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The appellant has contended that she should be 
recognized as the veteran's surviving spouse for VA purposes 
based upon a common law marriage.

During his lifetime, the veteran, who was service-connected 
for various disabilities, never identified the appellant as 
his spouse, but did submit various documents over the years 
identifying various other women as his spouse.  In fact, he 
submitted documents indicating that he was married to someone 
else at the time of his purported marriage to the appellant 
in April 1975.

The record contains a marriage license for the veteran and 
JH, showing they were married in July 1938, and that she 
obtained an apportionment of his benefits in the 1940s.  
However, a copy of their divorce decree is on file which 
confirms they were divorced in April 1944.

By a statement dated in December 1944, but received in 
January 1945, the veteran reported that he had married again.  
In a January 1948 statement, he reported that he was married 
with a child.  However, he did not identify his spouse by 
name until February 1949, at which time he identified her as 
[redacted].  He continued to identify her as his wife in a May 
1949 statement, but in a document received in November 1949 
he reported that they were married in July 1949.  In a 
subsequent statement received in December 1949, he again 
reported that they were married in July 1949.

Baptismal certificates dated in April 1968 reflect that the 
veteran had children with an [redacted] A. in 1963 and 1967, while 
another baptismal certificates reflects they also had a child 
together in 1961.

In a December 1974 Income/Net Worth statement, the veteran 
identified [redacted] J. as his spouse, but indicated that they 
were separated or estranged.  However, in an August 1975 
Declaration of Marital Status, he reported that he was 
married to [redacted], and that they had been married in 
November 1957  in South Africa.  He again identified [redacted] as 
his spouse in a December 1975 Income/Net Worth statement.

In response to a March 1978 request for information about his 
marital status and dependents, the veteran responded that he 
was separated, that he had been married twice, that he and 
his spouse did not live together, and that they were 
separated by mutual agreement.  However, while he listed his 
first spouse, JH, he did not identify his current spouse by 
name.  Nevertheless, in an April 1978 Income/Net Worth 
statement, he again identified [redacted] as his spouse, and stated 
that they were separated by mutual agreement because of his 
wife's "sickness".  He also indicated that she had custody 
of 4 of their 5 children.

In an October 1978 Declaration of Marital Status, the veteran 
reported that he married [redacted] in South Africa in 1958, but 
that they were divorced in a Moslem ceremony in South Africa 
in 1967.  He also reported that he married a [redacted] in 
South Africa in 1968, but that they were also divorced in a 
Moslem ceremony in New York in 1970.  Additionally, it 
appears that he initially identified his marital status as 
separated, then crossed it out and identified himself as 
divorced.  

In a subsequent December 1978 document, the veteran reported 
that he was still married to [redacted], that they were married 
in November 1957 in South Africa, and indicated that they had 
never been divorced.  He specifically identified his marital 
status as married.

In January 1979, the RO sent correspondence to the veteran 
requesting clarification of his marital status, and 
summarized the conflicting evidence they had regarding such.  
He responded later that month that he was still married to 
[redacted], and indicated that she lived in New York while he lived 
in Texas.  He acknowledged his marriage and divorce to JH.  
Regarding [redacted], he reported that she was already married to 
somebody else, that he had not seen her since, and had been 
informed that she was now deceased.  He indicated that the 
marriage ended in 1951 and that he married [redacted], but that 
the marriage was terminated in October 1970.  Further, he 
reported that they were married in South Africa through the 
Moslem faith and that such a ceremony does not require a 
license.

An October 1979 statement from a VA loan specialist noted 
that the veteran had submitted an application for a VA loan 
which showed his marital status as unmarried.  In addition, 
his credit report showed him as unmarried.

Although VA received various subsequent documents from the 
veteran, there is no indication of a current spouse.  On a 
February 1995 Income/Net Worth statement he reported that his 
marital status was divorced.

The veteran's death certificate confirms that he died in July 
1995.  However, this certificate also states that he had no 
surviving spouse, and that his marital status was divorced.  
The informant was the veteran's daughter. 

In conjunction with her initial claim of entitlement to 
recognition as the veteran's surviving spouse for VA 
purposes, the appellant submitted a copy of a marriage 
license showing she and the veteran were married in April 
1975.  However, she also submitted a copy of a divorce decree 
showing she divorced a TJP in April 1978.  Further, the 
divorce decree reflects that the appellant was the petitioner 
in the divorce.

In February 1998, the RO sent correspondent to the veteran's 
daughter regarding the appellant's claim.  This 
correspondence requested that she (the veteran's daughter) 
provide clarification of the information she provided for the 
veteran's death certificate with respect to the veteran's 
marital status.  However, no response appears to have been 
received in regard to this correspondence.

In March 1999, the RO informed the appellant that she was not 
entitled to recognition as the veteran's surviving spouse for 
VA purposes due to the fact that she was married to TJP at 
the time she married the veteran in April 1975.  The 
appellant was informed of this decision, including her right 
to appeal, and she did not appeal.

The appellant sought to reopen her claim in May 2001, when 
she submitted a VA Form 21-534, Application for Dependency 
and Indemnity Compensation (DIC), Death Pension, and Accrued 
Benefits by a Surviving Spouse or Child.  She indicated on 
this application that she married the veteran in April 1975, 
and that the marriage ended with his death in July 1995.  
However, she also indicated that she did not live 
continuously with the veteran from the date of marriage to 
the date of death.  She stated that she stayed with him for 
over 25 years, and that at the time of his death they were 
still communicating.

The appellant also submitted two lay statements in support of 
her claim, both dated in September 2001.  One of these 
statements, from LS, noted that she had met the veteran and 
the appellant in 1985 or 1987, that the two of them were 
living together at the time, that one day she was handing out 
religious tracts when she met the veteran at his home, and 
that the veteran asked her if she knew his wife (the 
appellant).  LS indicated that she knew the appellant when 
she was married to TJP, in that she knew the appellant's 
surname to be the same as TJP's, and that she (LS) did not 
know the appellant had remarried.  The second statement was 
from Mr. and Mrs. GB, who reported that they were friends of 
the veteran and the appellant since 1975, and in all the time 
they knew them they were together.  In addition, Mr. and Mrs. 
GB stated that they knew the veteran intended for his family 
to be cared for.

At the July 2002 personal hearing, it was contended that the 
appellant's relationship with the veteran should be 
recognized as a valid common law marriage.  The appellant 
testified that she thought her divorce from TJP was final at 
the time she married the veteran in April 1975.  She 
testified that she had gone to a legal aid agency a few years 
prior to this, and was under the impression that her divorce 
had been filed at that time, and did not discover otherwise 
until later.  She also testified that she continued to live 
with the veteran after her divorce from TJP until 1992, at 
which time he moved to a more rural area for his health while 
she continued to work in a different area.  Nevertheless, she 
indicated that she continued to visit him regularly on the 
weekends and holidays, that she took care of him, and that 
they continued to engage in husband-and-wife relations.  In 
addition, she indicated that they held themselves out as 
husband and wife during this period.
Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (the Court) has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996), overruled on other grounds by 
Hodge, supra.

A "surviving spouse" is defined, in part, as a person of 
the opposite sex who was the spouse of a veteran at the time 
of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried.  
38 U.S.C.A. § 101(3) (West 1991); see also 38 C.F.R. § 3.50 
(1998).

Marriage means a marriage valid under the law of the place 
where parties resided at the time of marriage, or the law of 
the place where the parties resided when the rights to 
benefits accrued.  38 C.F.R. § 3.1(j).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: 

(a) The marriage occurred 1 year or more before the 
veteran died or existed for any period of time if a 
child was born of the purported marriage or was born to 
them before such marriage; and 

(b) The claimant entered into the marriage without 
knowledge of the impediment; and 

(c) The claimant cohabited with the veteran continuously 
from the date of marriage to the date of his or her 
death; and 

(d) No claim has been filed by a legal surviving spouse 
who has been found entitled to gratuitous death benefits 
other than accrued monthly benefits covering a period 
prior to the veteran's death.

38 C.F.R. § 3.52; see also 38 U.S.C.A. § 103(a).

In jurisdictions where marriages other than by ceremony are 
recognized, marriage is established by the affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
married, and whether they were generally accepted as such in 
the communities in which they lived.  Marriage may also be 
established by any other secondary evidence which reasonably 
supports a belief by the Adjudicating activity that a valid 
marriage actually occurred.  38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage 
which meets the requirements of paragraph (a) of this section 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  38 C.F.R. § 3.205(b).

Where a surviving spouse has submitted proof of marriage in 
accordance with paragraph (a) of this section and also meets 
the requirements of § 3.52, the claimant's signed statement 
that he or she had no knowledge of an impediment to the 
marriage to the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact.  
38 C.F.R. § 3.205(c).

Therefore, in order for the appellant to prevail in this 
case, the Board must find that she and the veteran had a 
deemed valid marriage under the provisions of 38 U.S.C.A. § 
103(a) and 38 C.F.R. §§ 3.52, 3.205(c), as interpreted by 
VAOPGCPREC 58-91 (O.G.C. Prec. 58-91).  In that opinion, the 
General Counsel held:

[Section] 103(a) of Title 38, United 
States Code, provides in part that, where 
it is established that a claimant for 
gratuitous veteran's death benefits 
entered into a marriage with a veteran 
without knowledge of the existence of a 
legal impediment to that marriage, and 
thereafter cohabited with the veteran for 
one year or more immediately preceding 
the veteran's death, such marriage will 
be deemed to be valid.  The requirement 
of a marriage ceremony by a jurisdiction 
which does not recognize common law 
marriage constitutes a "legal impediment" 
to such a marriage for purposes of that 
section.

The appellant does not dispute the fact that she was married 
to TJP at the time she entered into marriage with the veteran 
in April 1975.  However, she maintains that once the legal 
impediment of her marriage to TJP was removed in April 1978, 
she and the veteran continued to live in a common law 
marriage.  The State of Texas recognizes common law 
marriages.  VA Adjudication Procedure Manual, M21-1, Part IV, 
12.04(d).  Under the law in effect at the time of the 
veteran's death, an informal marriage/marriage without 
formalities of a man and woman could be proved, in part, by 
evidence that "they agreed to be married, and after the 
agreement they lived together in [Texas] as husband and wife 
and there represented to others that they were married."  
Tex. Fam. Code § 1.91(a)(2) (1994).  This provisions remains 
in effect under the current provisions of Tex. Fam. Code § 
2.401(a)(2) (2002).

In addition, VA Adjudication Procedure Manual, M21-1, Part 
III, § 6.08(b), provides the following guidance with respect 
to common law marriages:

The legal requirements for establishing a 
common law marriage vary from state to 
state.  Typically, however, ALL of the 
following elements must be present before 
a common law marriage can be established.

	(1) An Agreement between the Parties 
to be Married.  Often the agreement is 
explicit but it can be inferred from the 
conduct of the parties.  The statement of 
one of the parties that there was no 
agreement to be married is not 
necessarily conclusive, especially when 
the statement is self-serving and there 
is evidence the parties held themselves 
out as married.

	(2) Cohabitation.  This means that 
the parties actually lived together for 
some period of time.

	(3) Holding Out to the Public as 
Married.  This is probably the most 
important element from the point of view 
of development.  A holding out can be 
established by statements of persons in 
the community who knew the parties as 
husband and wife and from documents which 
show that the parties presented them-
selves as married.  The parties do not 
have to have used the same last name 
although it is certainly easier to 
establish holding out if they did.  
Possible sources of evidence of holding 
out include lease agreements, joint bank 
accounts, utility bills, tax returns, 
insurance forms, employment records and 
any other document requiring the 
individual to indicate marital status.

Analysis.  Initially, the Board finds that the lay statements 
and hearing testimony submitted by the appellant regarding 
her relationship with the veteran bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus, new and material evidence has been 
presented pursuant to 38 C.F.R. § 3.156(a).

Turning to the merits of the appellant's underlying claim for 
recognition as the veteran's surviving spouse for VA 
purposes, the Board finds that the appellant's attempted 
marriage to the veteran in April 1975 is void due to the fact 
that the appellant was married to TJP at that time, and they 
were not divorced until April 1978.  However, the appellant 
does not dispute these facts.  Rather, she has presented 
credible testimony that she was unaware of this legal 
impediment to marrying the veteran, because she believed she 
had already been divorced from TJP, and did not discover 
otherwise until later.  See 38 C.F.R. § 3.205(c).  Further, 
she contended that she continued to live with the veteran 
after her April 1978 divorce from TJP in a husband-and-wife 
relationship.  See 38 C.F.R. § 3.52; VAOPGCPREC 58-91.  

It is noted that the RO did not address the appellant's 
assertion that her relationship with the veteran following 
her divorce from TJP should be considered a valid common law 
marriage.  With respect to this assertion, it has already 
been noted that the state of Texas recognizes common law 
marriages.  Moreover, the appellant has presented evidence in 
the form of her credible hearing testimony, and the two lay 
statements dated in September 2001, that she and the veteran 
held themselves out as husband and wife.  This appears to 
satisfy the requirements of both the law of Texas, the 
provisions of the VA Adjudication Procedure Manual M21-1, and 
38 C.F.R. § 3.205(c).  The fact that the appellant and the 
veteran agreed to be in a marital relationship is also 
supported by the April 1975 marriage license.

The Board notes that the veteran never identified the 
appellant as his spouse during his lifetime.  In fact, 
documents he submitted during the 1975 to 1978 period 
indicated that he was still married to [redacted].  Moreover, his 
death certificate listed his marital status as divorced at 
the time of his death.  However, a review of the statements 
submitted over the years by the veteran reflects that he 
provided inconsistent information regarding his marital 
status, including inconsistent dates, names, etc.  Also, the 
fact that his marital status was listed as divorced on his 
death certificate tends to show he was not officially married 
to another individual at the time of his death.  Even if he 
were, there is nothing in the record to indicate that the 
appellant was aware of any such legal impediment, nor has any 
claim been filed by any other individual claiming to be the 
veteran's legal surviving spouse and who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior to the veteran's 
death.  38 C.F.R. § 3.52(d); see also Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).

The Board notes that the appellant testified that she and the 
veteran lived in different parts of the state of Texas from 
1992 until his death in July 1995.  However, she indicated 
that this separation was due to the veteran's health and her 
work requirements, and not any estrangement or termination of 
their relationship.  Further, she indicated that they 
continued to cohabitate in that she regularly visited him on 
weekends and they continued to engage in husband-and-wife 
relations.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Resolving the benefit of the doubt in favor of the appellant, 
the Board finds that she is entitled to recognition as the 
veteran's surviving spouse for VA purposes.

As an additional matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded. 

Although the RO did not specifically refer to the VCAA when 
it adjudicated the case below, the Board notes that this law 
made no changes to the legal requirements for recognition as 
a veteran's surviving spouse for VA purposes.  Moreover, for 
the reasons stated above, the Board has determined that the 
appellant is entitled to the benefit sought on appeal.  
Therefore, the appellant has not been prejudiced by the 
Board's decision to proceed with adjudication of her appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

New and material evidence having been submitted to reopen the 
appellant's claim of entitlement to recognition as the 
veteran's surviving spouse for VA purposes, the claim is 
reopened.

Inasmuch as the appellant is entitled to recognition as the 
veteran's surviving spouse for VA purposes, the benefit 
sought on appeal is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

